on rehearing. Opinion delivered February 3, 1908. BaTTrE, J. Appellants file a petition for rehearing in this cause, and contend that the suit brought in 1878 by J. A. Johnston and A. J. Dyer against Jacoway and the following sureties on his administrator’s bond: R. P. Parks, Jacob Graves, Hiram Dacus, Joseph Gantt, Reuben Cole, as administrator of the estate of J. M; Cole, a surety, who had died since the execution of the bond, and Josiah Hawkins, as administrator of the estate of I. T. Brown, another surety who had died, was barred as to appellants. The facts upon which they rest this contention are as follows: James M. Cole, the surety, departed this life about the 29th day of February, 1872, leaving surviving him the defendants Reuben E. Cole and Lizzie Blevins his only heirs surviving him. Reuben E. Cole was, on the 4th day of April, 1872, appointed administrator of his estate, which has long since been, towit, on the 16th day of January, 1878, settled and closed, and he as adriiinistrator was discharged before the beginning of the suit in 1878. Robert P. Parks, surety, departed this life on or about the 23d day of October, 1884, leaving the defendant in this suit, Thomas Parks, his only heir him surviving. On the 10th day of October, 1888, his estate was finally settled, and his administrator was discharged. Reuben E. Cole was obviously made a party to the suit of 1878 as administrator of James M. Cole, deceased, in the belief that he was still such administrator. Pie certainly knew that fact. Yet, so far as the record shows, he permitted the plaintiffs to rest in that belief while the suit pended, and made no effort to make known or take advantage of his discharge. He stands in an attitude like that of one who knowingly permits himself to be held out as a member of a partnership and permits another to be misled thereby (Campbell v. Hastings, 29 Ark. 512); of one who misleads another by failing to speak when he should (Towers v. Phelps, 33 Ark. 465); of one whose name is signed to an administrator’s bond as surety, without his knowledge, by an unauthorized person, and on being informed makes no objection, but silently permits the administration to proceed on the bond until the administrator commits waste. He can not avoid liability by repudiating the signature. State v. Hill, 50 Ark. 458. Upon the principles upon which the doctrine of estoppel rests, he is estopped from denying his being such administrator, and is as fully liable in this suit as he would have been had he been administrator of James M. Cole during the entire progress of the suit of 1878. Mrs. Blevins was not made a party to the suit of 1878, Which was probably owing to the fact that the plaintiffs believed that Reuben E. Cole was administrator of James M. Cole, deceased. Appellants say that on the 23d of August, 1886, “the case was tried on the merits, and a decree entered charging Jacoway, as administrator, with $4,305.35, * * * and against the sureties for costs only, and the sureties were never parties to the suit afterward, or to any litigation growing out of it, and contend that this suit is barred as to them as to matters involved in the suit of 1878.” But this contention is not verified by the record. If such.was the fact, they should have set it up as a defense in the present suit. The presumption is in favor of the regularity of the proceedings of courts of record. Inasmuch, however, as the decree of the chancery court will be reversed in part, and appellees concede it, and the record in the case is incomplete, the cause will be remanded with leave to show that fact in the chancery court, and for consequent relief. It may be that the suit of 1878 was not revived against the personal representative of Robert P. Parks. The statutes in such cases provide that an action against a defendant can not be revived after his death against his personal representative, or against him and the heirs or devisees, or both, of the defendant, unless by consent, until after six months from the qualification of the personal representative; and that it shall not be revived against the representative or successor of the defendant, without the consent of such representative or successor, unless in one year from the time the order therefor could have been first made. Kirby’s Digest, § § 6312, 6313; State Fair Association v. Townsend, 69 Ark. 215. If the suit of 1878 was not revived against the representative or successor of Robert P. Parks, deceased, within the time prescribed by the statutes, the power to do so without consent ceased as to such representative or successor, and from that time the statute of limitations ran against the plaintiffs in favor of such representative or successor as to the matters involved in such suit. The decree of the chancery court as to $557.85 and interest thereon is affirmed, and the remainder is reversed, and the cause is remanded .with directions to the court to proceed and render decree in accordance with the opinions of this court in this cause.